Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Claims 1, 3-6, 11-12, 14-17 and 21-23 are pending in the present application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 12, 14-15 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klein et al. (Pub. No. US 2021/0097901).

Regarding claim 1, Klein discloses an electronic device (Computer 1600 illustrated in Fig. 16), comprising: 
a display (Par. 107: “The computer 1600 can also be configured with a suitable video output device that can provide output to one or more display screens”); 
a processor (Processor(s) 1602); and 
a memory configured to store instructions (Memory 1604) that, when executed, cause the processor to: 
display one or more objects through the display (See Figs. 1A and 1B), 
detect an operation event in which a state of the display is changed (Par. 52: “If the device 202 is in an unbent posture and transitions to a bent posture, the device 202 will transition from single display region mode to multiple display region mode. Similarly, if the device 202 is in a bent posture and transitions to an unbent posture, the device 202 will transition from multiple display region mode to single display region mode in some embodiments”),
identify whether the display is folded to a designated angle in response to detecting the operation event (Par. 49: “As will be described in greater detail below, the posture of foldable devices as indicated by the hinge angle can be utilized to trigger various types of UI functionality. In this regard, it is to be appreciated that whether a device is bent or unbent can be determined by comparing the current hinge angle to various threshold values. For instance, a device might be considered “bent,” or in a bent posture, if the hinge angle is greater than a threshold value. The device might be considered “unbent,” or in an unbend posture, if the hinge angle is less than another threshold value”), 
provide a guide associated with screen division based on identifying that the display is folded to the designated angle (Par. 57: “As also illustrated in FIG. 3B, an artificial hardware seam 304 can be presented at the approximate location of the fold 204 when the device 202 is operating in multiple display region mode. In one embodiment, the artificial hardware seam 304 is a solid vertical bar displayed on the display screen of the device 202 between the display regions 106D and 106E”. In particular, the artificial hardware seam 304 is a guide associated with screen division), 
identify whether a designated trigger is detected while providing the guide associated with screen division (Pars. 82-83. In particular, the overlap of the modal UI element 1102 with the artificial seam 204 could be viewed as a designated trigger because it triggers the relocation of the modal UI element to one of the two display regions 106D or 106E), 
execute screen division for dividing the display into a first display surface and a second display surface based on identifying that the designated trigger is detected (See Figs. 11A-11B and pars. 82-83),
rearrange the one or more objects to be displayed on at least one of the first display surface or the second display surface (As illustrated in Figs. 11A-11B, the modal UI element 1102 is rearranged to the displayed region 106E),
identify whether an input for cancelling screen division is detected, while providing the guide associated with screen division (Par. 60: “Turning now to FIGS. 4A and 4B, details will be provided regarding functionality provided by a gesture 404 that originates outside the area of the artificial hardware seam 304 and ends within the area of the artificial hardware seam 304. In this example, a touch gesture 404 (in this case made with a user's finger) originates inside a window presented by an application executing on the computing device 202. The gesture 404 ends within the area of the artificial hardware seam 304”. In particular, touch gesture 404 corresponds to an input for cancelling screen division), and 
remove the provided guide based on identifying that the input for cancelling screen division is detected (Par. 61: “The gesture 404 shown in FIG. 4A causes the application or operating system to modify the application window 402 such that it spans the display regions 106D and 106E. The artificial hardware seam 304 might remain on screen or might be removed as in the example shown in FIG. 4B when an application window 402 spans multiple display regions 106”).

Regarding claim 3, Klein discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
display a target object of at least one of the displayed one or more objects on the first display surface of the display based on identifying that the display is folded to the designated angle, and display a remaining object other than the target object on the second display surface of the display (In Fig. 5B of Klein, application window 502B corresponds to the target object, and application window 502C corresponds to the remaining object).

Regarding claim 4, Klein discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to:
determine, when a plurality of target objects related to the first display surface are present, priorities of the plurality of target objects, and determine an object to be displayed on the first display surface based on the priorities (See Fig. 11B and par. 83 of Klein. In particular, when a modal window and a non-modal window are displayed in the same display region and overlap each other, the modal window has a higher priority and is displayed on top of the non-modal window).

Regarding claim 21, Klein discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to provide the guide associated with screen division on the first display surface of the display (Since the artificial seam 304 in Klein is displayed between a first and second display regions (see Fig. 3B), it could be said that it is provided on the first display region).

Regarding claim 22, Klein discloses the electronic device of claim 1, wherein the guide associated with screen division comprises at least one of:
a first guide that graphically provides a line corresponding to a divided region (In Klein, the artificial seam is a thick, graphical line); 
a second guide that graphically provides a shape corresponding to a divided region; 
a third guide that graphically provides an icon corresponding to a target object in a divided region; and 
a fourth guide that graphically provides an image corresponding to a target object with a predetermined margin in a divided region.

Regarding claim 23, Klein discloses the electronic device of claim 1, wherein the input for cancelling screen division comprises one of: 
a first-type cancellation input including a user selection to not execute screen division (In Klein, touch gesture 404 (see Fig. 4A) could be interpreted as a cancellation input including a user-selection to not execute a screen division because when it is executed, the artificial seam 304 is removed (see par. 61)); and 
a second-type cancellation input including an operation of additionally folding the display in a state in which the designated trigger is not detected.

Claims 12 and 14-15 recite similar limitations as respective claims 1 and 3-4, but are directed to a method. Since Klein also discloses such a method (See Claims 1-7, for example), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al., in view of Kim et al. (Pub. No. US 2016/0085319).

Regarding claim 5, Klein discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
identify a target object to be included in the first display surface (In Fig. 5A of Klein, application window 502A corresponds to the claimed “target object” to be included in the first display surface 106D), and 
.
Klein, however, does not disclose the above strike-through limitation.
In the same field of foldable displays, Kim teaches storing state information of an application so that it can be restored when a display device returns to a flat state after being folded (Par. 173: “The control unit 180 is configured to continuously maintain the displayed state of the applications 4-2 although the first and second display regions 151a and 151b are restored to a flat state after being folded inward or outward”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Klein by storing in the memory state information related to restoring an application window, as taught by Kim. The motivation would have been to be able to restore the application window to its original state (e.g. screen position, size) when the display device returns to a previous fold/unfold state.

Regarding claim 6, Klein in view of Kim teaches the electronic device of claim 5, wherein the instructions, when executed, further cause the processor to: 
restore the target object to an original state based on at least one of the first display surface and the second display surface, based on the state information and provide the restored target object, when the display is switched to an unfolded state (See the examiner’s rationale in the rejection of claim 5 above).

Claims 16 and 17 recite similar limitations as respective claims 5 and 6, but are directed to a method. Since Klein also discloses such a method (See Claims 1-7, for example), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. US 2013/0215041; “Kim2” hereinafter), in view of Klein et al.

Regarding claim 11, Kim2 discloses an electronic device, comprising: 
a foldable display (Fig. 1 – foldable display 151. See also pars. 122-125); 
a processor (Fig. 1 – control unit 180); and 
a memory configured to store instructions (Fig. 1 – memory 160. See also par. 130) that, when executed, cause the processor to: 
detect an operation event in which a state of the foldable display is changed (Par. 44: “The controller is configured to determine the degrees of move based on angles by which the at least two regions rotate when the states of the display unit change”),
monitor a state change of the foldable display based on the operation event (See par. 44 cited above),
display at least one object including a first object included in a first target region for a first state in a range greater than or equal to a designated range (Fig. 34 and par. 313. In particular, the YouTube app (the first object) is displayed in region R1 (the first target region) for the flat state (the angle between the two regions R1 and R2 is equal to or greater than a designated range)), and rearrange and display a remaining object in a main region when there is the first state change (The Google app (the remaining object) is rearranged and displayed in the entire screen of the display 151 (the main region) when the left thumb is lifted off the surface of region R1 and the display 151 transitions from the bent state to the flat state (the first state change)),

.
Kim2, however, does not disclose the above strike-through limitations.
In the same field of foldable displays, Klein teaches displaying a visual guide for screen division when a display device transitions from a flat state to a bent state (a second state change) (As pointed out in the rejection of claim 1, the artificial seam 304 corresponds to a visual guide for screen division). Klein further teaches a portion designated for cancellation of the screen division (Figs. 4A-4B and pars. 60-61 describe a portion of the artificial seam 304 that is an end point of a touch gesture 404 for restoring an object (application window 402) included in a target region (display region 106D) for a second state (the bent state). This portion could be viewed as a portion designated for cancellation of the screen division because when the touch gesture ends at this portion, application windows 402 is rearranged and displayed spanning the two display regions 106D and 106E, and the artificial seam 304 is removed).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim2 by displaying an artificial seam for screen division when the display device transitions from a flat state to a bent state, and when a touch gesture starts at the Google app (see Fig. 33 of Kim2) and ends at a portion of the artificial seam, rearranging the Google app such that it would span the two display regions R1 and R2. The motivation for this modification would have been to make legacy apps behave more appropriately in a display with multiple display regions (Klein, par. 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613